ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, James Richard Barnett, Jr., was convicted of two counts of unlawfully distributing a controlled substance. We remanded this cause so that the appellant’s sentence could be enhanced under § 13A-12-250, Code of Alabama 1975, because the sales of the controlled substance occurred within three miles of a school. Barnett v. State, 639 So.2d 527 (Ala.Cr.App.1993).
The trial court, in complying with our directions, has resentenced the appellant to two years’ imprisonment in each case and has enhanced each sentence by an additional five years’ imprisonment pursuant to § 13A-12-250, for a total of seven years’ imprisonment on each count. The court further ordered that the two seven-year sentences are to run concurrently. The appellant’s convictions and sentences are affirmed.
AFFIRMED.
All the Judges concur.